DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s amendments filed on March 25, 2021 have been entered. Claims 1, 13-14, have been amended. Claims 1-26 are pending in this application, with claims 1 and 14 being independent.


Claim Interpretations - 35 USC § 112, Sixth Paragraph
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims 14-26 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “module,” or “used for”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "alpha transparency optimization logic” in claims 14, 15, 17-19, 23-25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 14-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation "alpha transparency optimization logic” as recited in 14, 15, 17-19, 23-25, each limitation is a limitation which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification provides no disclosure of a structure for each of the limitations "alpha transparency optimization logic” as recited in 14, 15, 17-19, 23-25, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of 14, 15, 17-19, 23-25 cannot be determined.
Therefore, the 14, 15, 17-19, 23-25 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c) 	Amend the written description of the specification such that it clearly links the structure,
material, or acts disclosed therein to the function recited in the claim, without introducing any
new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 6, 11, 14, 19, 24 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Glen, (“Glen”) [US-7483,042-B1] in view of Cesana et al. (“Cesana”) [US-6,466,220-B1]
Regarding claim 1, Glen teaches a method for alpha blending images from different color formats (Glen- Abstract teaches blending multiple image layers includes a plurality of video graphic pipelines; col 1, lines 62-66 teaches software generation of a color cursor allows the cursor data to be alpha blended with underlying video graphics data to produce a composite image, which is stored in the frame buffer. As such, the software cursor is merged into the graphics layer) comprising:
obtaining, by logic (col 4, lines 60-63, logic circuitry), a plurality of source layer pixels (Glen- Fig. 1 and col 2, line 58 to col 3, line 14 teaches image layer 22, image layer 24, image layer 26), a plurality of first destination layer pixels associated with a plurality of first alpha values (Glen- Fig. 1 and col 3, lines 15-37 teaches text information (e.g., classic bike sale), an image of a bicycle, a tag having a sales price thereon. The blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28. The blending module 20 blends these images in accordance with a blending convention, such as AND/Exclusive OR blending and/or an alpha blending equation. The blending module 20 also blends the image layers in a predetermined order such that the output image 28 has the foremost image layer 26 in a foreground position with respect to the other image layers […] the blending module 20 may blend the classic bike sale text with the image of the bicycle to have the classic bike sale text in a foreground position with the bicycle as shown in output image 28-1, or have the bicycle in a foreground position with respect to the text, as shown in output image 28-2 [a plurality of first destination layer pixels] […] the classic bike sale text and the image of the bicycle may be alpha blended together with the tag superimposed thereon; Fig. 3 and col 5, lines 41-47 teaches the first and second inputs 62 and 64 also receive the corresponding per pixel alpha blending value [first alpha values]; col 5, line 67 to col 7, line 1 teaches the resultant output images have an RGB color or a YUV color base), and information indicating a first blending color format for the first alpha values (Glen- Fig. 2 and col 4, lines 2-13 teaches the graphics data 42 […] correspond to image layers that may have an RGB color base or a YUV color base. For an RGB color base, the video graphic pipelines 12-18 process the data in an RGB color base format […] The first mixing module 34 mixes the signals to produce an intermediate blended image 48 [a first blending color format]; Fig. 3 and col 5, lines 20-37 teaches the blending module 60 alpha blends the graphics data 43 and the video data 45, on a per pixel basis using the per pixel alpha blending value, to produce the intermediate blended image 48 – the blending module blends the color and the alpha to produce the intermediate blended image corresponds to the claimed “first blending color format for the first alpha values”; col 5, lines 41-47 teaches the first inputs 62 receive the corresponding per pixel alpha blending value [first alpha values]);
converting, by the logic (col 4, lines 60-63, logic circuitry), at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending color format for the alpha values (Glen- Fig. 1 and col 2, line 58 to col 3, line 14 teaches image layer 22, image layer 24, image layer 26 [plurality of source layer pixels]; Fig. 2 and col 4, lines 1-8 teaches the graphics data, 42, the video data 44, and the hardware cursor 46 correspond to image layers that may have an RGB color base or a YUV color base. For an RGB color base, the video graphic pipelines 12-18 process the data in an RGB color base format; Fig. 3 and col 5, lines 20-37 teaches the blending module 60 alpha blends the graphics data 43 and the video data 45, on a per pixel basis using the per pixel alpha blending value, to produce the intermediate blended image 48 – the blending module blends the color and the alpha to produce the intermediate blended image corresponds to the claimed “the first blending color format for the alpha values”; col 7, lines 10-13 teaches graphics data 42 received in an RGB color base is converted to a YUV color base via module 92 […] The RGB color base graphics data 42 and the converted video data 44 are mixed by the RGB blending module 94 to produce an intermediate blended image); and 
in response to the converting the least one of the plurality of source layer pixels and the plurality of first destination layer pixels (As discussed above), generating, by the logic (col 4, lines 60-63, logic circuitry), a plurality of first alpha blended pixels based on alpha blending the plurality of source layer pixels with the plurality of first destination layer pixels using the plurality of first alpha values (Glen- Fig. 1 and col 2, line 58 to col 3, line 14 teaches image layer 22, image layer 24, image layer 26 [plurality of source layer pixels]; Fig. 1 and col 3, lines 15-37 teaches text information (e.g., classic bike sale), an image of a bicycle, a tag having a sales price thereon. The blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28 .


    PNG
    media_image1.png
    467
    835
    media_image1.png
    Greyscale

	

Glen fails to explicitly teach the first blending color format is different from a first destination layer color format associated with the plurality of first destination layer pixels and different from an output color format associated with a display.


    PNG
    media_image2.png
    808
    1080
    media_image2.png
    Greyscale


However, Cesana teaches 
the first blending color format is different from a first destination layer color format and different from an output color format associated with a display (Cesana- Fig. 14 and col 16, lines 1-16 teach blending unit 1440 receives 
    PNG
    media_image3.png
    25
    86
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    22
    91
    media_image4.png
    Greyscale
, as input values and performs a blending operation [first blending color format]. For example, if 
    PNG
    media_image3.png
    25
    86
    media_image3.png
    Greyscale
 overlays 
    PNG
    media_image4.png
    22
    91
    media_image4.png
    Greyscale
, blending unit 1440 generates an output pixel that has an appropriate blending of the source and destination pixels – the blending operation receives 
    PNG
    media_image3.png
    25
    86
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    22
    91
    media_image4.png
    Greyscale
 that corresponds to the “first blending color format”. The output pixel that has the format (e.g.  
    PNG
    media_image3.png
    25
    86
    media_image3.png
    Greyscale
 overlays 
    PNG
    media_image4.png
    22
    91
    media_image4.png
    Greyscale
 ) of blending of the source and destination pixels 
    PNG
    media_image4.png
    22
    91
    media_image4.png
    Greyscale
 [a first destination layer color format]); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen to incorporate the teachings of Cesana, and apply blending of the source and destination pixels into the first blending color format, as taught by Glen in the method for alpha blending images from different color formats so the first blending color format is different from a first destination layer color format associated with the plurality of first destination layer pixels and different from an output color format associated with a display.
Doing so would allow information from multiple sources that is provided in multiple formats to be displayed as a single image.

Regarding claim 6, Glen in view of Cesana, teaches the method of claim 1, and teaches the method further comprising:
obtaining, by the apparatus (Glen- Fig. 1 and col 2, lines 58-64 teach a video graphics module 10 that includes a plurality of videographic pipelines 12-18 and a blending module 20), a plurality of second destination layer pixels associated with a plurality of second alpha values and information indicating a second blending color format (Glen- Fig. 1 and col 3, lines 24-34 teach the blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28. The blending module 20 blends these images in accordance with a blending convention, such as AND/Exclusive OR blending and/or an alpha blending equation. The blending module 20 also blends the image layers in a predetermined order such that the output image 28 […] the blending module 20 may blend the classic bike sale text with the image of the bicycle to have the classic bike sale text in a foreground position with the bicycle as shown in output image 28-1, or have the bicycle in a foreground position with respect to the text, as shown in output image 28-2 [second blending color format]), wherein the first blending color format is different from the second blending color format (Glen- Fig. 5 and col 6, line 65 to col 7, line 9 teach the blending module also includes an RGB blending module 94 and a YUV blending module 96 […] operate in the RGB color base [the first blending color format] for module 94 and the YUV color base [the second blending color format] for module 96; col 7, lines 10-24 teaches graphics data 42 received in an RGB color base is converted to a YUV color base via module 92 […] The RGB color base graphics data 42 and the converted video data 44 are mixed by the RGB blending module 94 to produce an intermediate blended image […] the blending module 100 receives the intermediate blended image and the hardware cursor data 46 to produce the RGB output image […] This blended image is mixed with a YUV converted representation of the hardware cursor data 46 to produce a YUV output image. The YUV output image is produced by blending module 102 [first blending color format is different from the second blending color format]);
converting at least one of the plurality of first alpha blended pixels and the plurality of second destination layer pixels to the second blending color format (Glen- Fig. 1 and col 3, lines 15-37 teaches text information (e.g., classic bike sale), an image of a bicycle, a tag having a sales price thereon. The blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28 [blending at least one of the plurality of first alpha blended pixels and the plurality of second destination layer pixels]. The blending module 20 blends these images in accordance with a blending convention, such as AND/Exclusive OR blending and/or an alpha blending equation [alpha] […] the blending module 20 may blend […] the bicycle in a foreground position with respect to the text, as shown in output image 28-2 [second destination layer pixels] […] the classic bike sale text and the image of the bicycle may be alpha blended together with the tag superimposed thereon [second blending color format]); and 
in response to the converting the least one of the plurality of first alpha blended pixels and the plurality of second destination layer pixels (As discussed above), generating a plurality of second alpha blended pixels based on alpha blending the plurality of first alpha blended pixels with the plurality of second destination layer pixels using the plurality of second alpha values (Glen- Fig. 1 and col 3, lines 15-37 teaches text information (e.g., classic bike sale), an image of a bicycle, a tag having a sales price thereon. The blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28 [alpha blending the plurality of first alpha blended pixels with the plurality of second destination layer pixels]. The blending module 20 blends these images in accordance with a blending convention, such as AND/Exclusive OR blending and/or an alpha blending equation [alpha] […] the blending module 20 may blend […] the bicycle in a foreground position with respect to the text, as shown in output image 28-2 [second alpha blended pixels] […] the classic bike sale text and the image of the bicycle may be alpha blended together with the tag superimposed thereon [second alpha blended pixels]; Fig. 3 and col 5, lines 41-47 teaches the first and second inputs 62 and 64 also receive the corresponding per pixel alpha blending value […] the per pixel alpha blending value(s) [using the plurality of second alpha values] is provided to the alpha value calculation module 68, which provides it to the blending module 60).

Regarding claim 11, Glen in view of Cesana, teaches the method of claim 1, and teaches the method further comprising:
converting the plurality of first alpha blended pixels to the output color format (Glen- Fig. 1 and col 3, lines 15-37 teach the blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28 [plurality of first alpha blended pixels]. The blending module 20 blends these images in accordance with a blending convention, such as AND/Exclusive OR blending and/or an alpha blending equation [alpha]. The blending module 20 also blends the image layers in a predetermined order such that the output image 28 has the foremost image layer 26 in a foreground position with respect to the other image layers […] the blending module 20 may blend the classic bike sale text with ; and
providing for display the plurality of first alpha blended pixels on the display (Glen- Fig. 2 and col 4, lines 37-42 teach the digital output 50 may be provided to an LCD panel; Fig. 1 and col 3, lines 15-37 teach the blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28 [plurality of first alpha blended pixels]. The blending module 20 blends these images in accordance with a blending convention, such as AND/Exclusive OR blending and/or an alpha blending equation [alpha]. The blending module 20 also blends the image layers in a predetermined order such that the output image 28 has the foremost image layer 26 in a foreground position with respect to the other image layers […] the blending module 20 may blend the classic bike sale text with the image of the bicycle to have the classic bike sale text in a foreground position with the bicycle as shown in output image 28-1, or have the bicycle in a foreground position with respect to the text, as shown in output image 28-2 [output]).

The system of claims 14, 19, 24 are similar in scope to the functions performed by the method of claims 1, 6, 11 and therefore claims 14, 19, 24 are rejected under the same rationale.
Regarding claim 14, Glen in view of Cesana, teaches an apparatus for alpha blending images from different color formats (Glen- Figs. 1-2 and col 2, lines 40-45 teach a comprising:
a display (Glen- Fig. 2 and col 4, lines 37-42 teach the digital output 50 may be provided to an LCD panel […] The digital to analog converter 40 converts to the digital output 50 into an analog output 52 that may be provided to an analog display, such as a CRT);
alpha transparency optimization logic (Glen- Fig. 3 and col 5, lines 45-47 teach the per pixel alpha blending value(s) is provided to the alpha value calculation module 68, which provides it to the blending module 60) configured to perform the method of claim 1.

Regarding claim 26, Glen in view of Cesana, teaches apparatus of claim 14, and further teaches wherein the apparatus comprises:
a graphics processing unit (GPU) comprising a display engine, wherein the display engine comprises the alpha transparency optimization logic (Glen- Fig. 1 and col 2, line 65 to col 3, line 14 teach a video graphics processor that receives the graphical information and produces the corresponding pixel information; Fig. 3 and col 5, lines 45-47 teach the per pixel alpha blending value(s) is provided to the alpha value calculation module 68, which provides it to the blending module 60); and
memory comprising a first frame buffer and a second frame buffer, wherein the
first frame buffer stores the plurality of source layer pixels, and wherein the second frame buffer stores the plurality of first destination layer pixels, the plurality of first alpha values, and the information indicating the first blending color format (Glen- col 3, line 55 to col 4, line 8 teaches the video graphics module 30 includes a frame buffer 32 […] the first video graphics pipeline 12 retrieves graphics data 42 from the frame buffer and provides processed graphics data 43 to the blending module 20. The second video graphics pipeline 16 retrieves video data 44 from the frame buffer 32 to provide processed video data 45 to the .


10.	Claims 2-5, 7-10, 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Glen in view of Cesana, further in view of Van Belle, (“Van Belle”) [US-2019/0027082-A1]
Regarding claim 2, Glen in view of Cesana, teaches the method of claim 1, and further teaches wherein the first blending color format comprises  a first blending set of color primaries (Glen- col 7, lines 10-18 teach the blending module 100 receives the intermediate blended image and the hardware cursor data 46 to produce the RGB output image [first blending set of color primaries]), and wherein converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending color format comprises converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels (see Claim 1 rejection for detailed analysis) .
The prior art fails to explicitly teach wherein the first blending color format comprises a first blending gamma space, and wherein converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending color format comprises converting the at least one of the plurality of source layer pixels and the plurality of first   
However, Van Belle teaches 
a first blending gamma space (Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer function (EOTF); ¶0131 teaches the overall transfer function from linear luminosity to gammatized output is very smooth; ¶0133 teaches a gamma transform (with gamma=1/2.4)), and
the first blending gamma space using data representing a transfer function associated with the first blending gamma space (Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer function (EOTF); ¶0030-0031 teach an image processing chain of a display such as a fixed format display, as well as to a perceptual quantizer for providing an Electro-Optical Transfer Function (EOTF), as well as a display device implementing the processing chain and the EOTF, as well as hardware and software for implementing the EOTF and the processing chain […] a perceptual quantizer for providing a linear perceptual quantizing process of an Electro-Optical Transfer Function (EOTF) for converting received digital code words of a video signal into visible light having a luminosity emitted by a display).  
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen/Cesana to incorporate the teachings of Van Belle, and apply a gammatized electro-optical transfer function into the RGB color base and converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels, as taught by Glen/Cesana so the first blending color format comprises a first blending gamma space and a first blending set of color primaries, and converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to 
Doing so would provide an image processing chain of a display such as a fixed format display, as well as to a perceptual quantizer for providing an Electro-Optical Transfer Function (EOTF).

Regarding claim 3, Glen in view of Cesana and Van Belle, teaches the method of claim 2, and further teaches wherein the first blending gamma space is a linear gamma space and the transfer function is a gamma transfer function (Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer function (EOTF); ¶0030 teaches a perceptual quantizer for providing an Electro-Optical Transfer Function (EOTF), as well as a display device implementing the processing chain and the EOTF, as well as hardware and software for implementing the EOTF and the processing chain; ¶0101 teaches electro-optical transfer function (EOTF) describes how to turn digital code words which are the input signal to a display into visible light using the displays electronic digital and/or analog components. Gamma correction has been based on CRT devices).

Regarding claim 4, Glen in view of Cesana, teaches the method of claim 1, and further teaches wherein the first blending color format comprises  and a first blending set of color primaries (see Claim 2 rejection for detailed analysis), and wherein converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels comprises converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending set of color primaries (Glen- col 7, lines 10-27 teach the blending module 100 receives the intermediate blended image and the hardware cursor data 46 to produce the RGB  .
The prior art fails to explicitly teach wherein the first blending color format comprises a first blending gamma space, and converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending set of color primaries using data representing one or more gamma transfer functions and one or more linear to linear transfer functions.
However, Van Belle teaches 
a first blending gamma space (Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer function (EOTF); ¶0131 teaches the overall transfer function from linear luminosity to gammatized output is very smooth; ¶0133 teaches a gamma transform (with gamma=1/2.4)), and
using data representing one or more gamma transfer functions and one or more linear to linear transfer functions (Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer function (EOTF); ¶0031 teaches a perceptual quantizer for providing a linear perceptual quantizing process of an Electro-Optical Transfer Function (EOTF) for converting received digital code words of a video signal into visible light having a luminosity emitted by a display; ¶0137 teaches interpolation is performed by linear interpolation for 1-dimensional transfer functions; ¶0144 teaches the final output 19 from the piece-wise linear interpolation processing block is a gammatized N+6, e.g. a 16 bit signal). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen/Cesana to incorporate the teachings of Van Belle, and apply a gammatized electro-optical transfer function into the RGB color base and converting the at least one of the plurality of source layer pixels and the plurality of first 
Doing so would provide an image processing chain of a display such as a fixed format display, as well as to a perceptual quantizer for providing an Electro-Optical Transfer Function (EOTF).

Regarding claim 5, Glen in view of Cesana, teaches the method of claim 1, and further teaches wherein the first blending color format comprises  a first blending set of color primaries (Glen- col 7, lines 10-18 teach the blending module 100 receives the intermediate blended image and the hardware cursor data 46 to produce the RGB output image [first blending set of color primaries]), and 
wherein converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending color format comprises converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels (see Claim 1 rejection for detailed analysis) to  the first blending set of color primaries (Glen- col 7, lines 10-18 teach the blending module 100 receives the intermediate blended image and the hardware cursor data 46 to produce the RGB output image [first blending set of color primaries]).
The prior art fails to explicitly teach the first blending color format comprises a first blending gamma space; and converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending gamma space.
However, Van Belle teaches 
a first blending gamma space (Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer , 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen/Cesana to incorporate the teachings of Van Belle, and apply a gammatized electro-optical transfer function into the RGB color base and converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels, as taught by Glen/Cesana so the first blending color format comprises a first blending gamma space and a first blending set of color primaries, and converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending gamma space and the first blending set of color primaries.
The same motivation that was utilized in the rejection of claim 2 applies equally to this claim.

Regarding claim 7, Glen in view of Cesana, teaches the method of claim 6, and further teaches wherein the second blending color format (see Claim 6 rejection for detailed analysis) comprises  a second blending set of color primaries (Glen- col 7, lines 19-24 teaches blended image is mixed with a YUV converted representation of the hardware cursor data 46 to produce a YUV output image [second blending set of color primaries]), and
wherein converting the at least one of the plurality of second alpha blended pixels and the plurality of second destination layer pixels to the second blending color format (Glen- Fig. 1 and col 3, lines 15-37 teaches text information (e.g., classic bike sale), an image of a bicycle, a tag having a sales price thereon. The blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28 [blending the at least one of the plurality of second alpha blended pixels and the plurality of second destination layer pixels]. The blending module 20 blends these images in accordance with a blending convention, such as AND/Exclusive OR blending and/or an alpha blending comprises converting the at least one of the plurality of first alpha blended pixels and the plurality of second destination layer pixels (see Claim 6 rejection for detailed analysis) .
The prior art fails to explicitly teach the second blending color format comprises a second blending gamma space; and converting the at least one of the plurality of first alpha blended pixels and the plurality of second destination layer pixels to the second blending gamma space using data representing a gamma transfer function associated with the second blending gamma space.
However, Van Belle teaches 
a second blending gamma space (Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer function (EOTF); ¶0131 teaches the overall transfer function from linear luminosity to gammatized output is very smooth; ¶0133 teaches a gamma transform (with gamma=1/2.4)), 
the second blending gamma space using data representing a gamma transfer function associated with the second blending gamma space (Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer function (EOTF); ¶0031 teaches a perceptual quantizer for providing a linear perceptual quantizing process of an Electro-Optical Transfer Function (EOTF) for converting received digital code words of a video signal into visible light having a luminosity emitted by a display; ¶0137 teaches interpolation is performed by linear interpolation for 1-dimensional transfer functions).

The same motivation that was utilized in the rejection of claim 2 applies equally to this claim.

Regarding claim 8, Glen in view of Cesana, teaches the method of claim 6, and further teaches wherein the first blending color format comprises a first blending gamma space and a first blending set of color primaries (see Claim 5 rejection for detailed analysis),
wherein the second blending color format comprises a second blending gamma space and a second blending set of color primaries (see Claim 7 rejection for detailed analysis), and
Glen in view of Cesana and Van Belle teaches
wherein the first blending gamma space is different from the second blending gamma space (Glen- Fig. 5 and col 6, line 65 to col 7, line 9 teach the blending module also includes an RGB blending module 94 and a YUV blending module 96 […] operate in the RGB color base [the first blending color format] for module 94 and the YUV color base [the second blending color format] for module 96; col 7, lines 15-24 teach the blending module 100 receives the intermediate blended image and the hardware cursor data 46 to produce the RGB output image […] This blended image is mixed with a YUV converted representation of the hardware cursor data 46 to produce a YUV output image. The YUV output image is produced by blending .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen/Cesana to incorporate the teachings of Van Belle, and apply a gammatized electro-optical transfer function into the different blending color formats, as taught by Glen/Cesana so the first blending gamma space is different from the second blending gamma space.
The same motivation that was utilized in the rejection of claim 2 applies equally to this claim.

Regarding claim 9, Glen in view of Cesana and Van Belle, teaches the method of claim 6, and further teaches wherein the first blending color format comprises a first blending gamma space and a first blending set of color primaries (see Claim 5 rejection for detailed analysis),
wherein the second blending color format comprises a second blending gamma space and a second blending set of color primaries (see Claim 7 rejection for detailed analysis), and
wherein the second blending gamma space is a same gamma space as the output color format (Glen- col 7, lines 10-27 teaches the blended image is mixed with a YUV converted representation of the hardware cursor data 46 to produce a YUV output image [output color format]; Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer function (EOTF)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen/Cesana to incorporate the teachings of Van Belle, and apply a gammatized electro-optical transfer function into the YUV output image, as taught by Glen/Cesana so the second blending gamma space is a same gamma space as the output color format.
The same motivation that was utilized in the rejection of claim 2 applies equally to this claim.

Regarding claim 10, Glen in view of Cesana and Van Belle, teaches the method of claim 6, wherein the second blending color format comprises a second intended gamma space and a second blending set of color primaries (see Claim 7 rejection for detailed analysis), and
wherein converting the at least one of the plurality of first alpha blended pixels and the plurality of second destination layer pixels comprises converting the at least one of the plurality of first alpha blended pixels and the plurality of second destination layer pixels (see Claim 6 rejection for detailed analysis) to the second blending set of color primaries using data representing one or more gamma transfer functions and one or more linear to linear transfer functions (Glen- col 7, lines 19-24 teaches blended image is mixed with a YUV converted representation of the hardware cursor data 46 to produce a YUV output image [second blending set of color primaries]; Van Belle- Fig. 6 shows a transfer function for gammatization with gamma=1/2.4; ¶0016 teaches a gammatized electro-optical transfer function (EOTF); ¶0031 teaches a perceptual quantizer for providing a linear perceptual .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen/Cesana to incorporate the teachings of Van Belle, and apply a gammatized electro-optical transfer function into the YUV output image, as taught by Glen/Cesana for converting the at least one of the plurality of first alpha blended pixels and the plurality of second destination layer pixels to the second blending set of color primaries using data representing one or more gamma transfer functions and one or more linear to linear transfer functions.
The same motivation that was utilized in the rejection of claim 2 applies equally to this claim.

The system of claims 15 are similar in scope to the functions performed by the method of claims 2 and therefore claims 15 are rejected under the same rationale.

Regarding claim 16, Glen in view of Cesana and Van Belle teaches the apparatus of claim 15, and teaches the apparatus further comprising memory, wherein the memory stores the data representing the transfer function associated with the first blending gamma space (Glen- col 4, lines 53-59 teaches the memory may be a single memory device or a plurality of memory devices; Van Belle- ¶0137 teaches practical block RAM (random access memory) sizes in modern processing engines such as FPGA devices which provide enough storage space to store a sufficient number of points sampled from the transfer function to be performed),
and wherein the first blending gamma space is a linear gamma space and the transfer
function is a gamma transfer function (see Claim 3 rejection for detailed analysis).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen/Cesana to incorporate the teachings of Van Belle, and apply a gammatized electro-optical transfer function into the RGB color base and converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels, as taught by Glen/Cesana so the first blending gamma space is a linear gamma space and the transfer function is a gamma transfer function.
Doing so would provide an image processing chain of a display such as a fixed format display, as well as to a perceptual quantizer for providing an Electro-Optical Transfer Function (EOTF).

The system of claims 17-18 and 20-22 are similar in scope to the functions performed by the method of claims 4-5 and 7-9 and therefore claims 17-18 and 20-22 are rejected under the same rationale.

Regarding claim 23, Glen in view of Cesana and Van Belle, teaches the apparatus of claim 19, and further teaches wherein the second blending color format comprises a second blending gamma space and a second blending set of color primaries (see Claim 7 rejection for detailed analysis), and
wherein the alpha transparency optimization logic is configured to convert the at least one of the plurality of second alpha blended pixels and the plurality of second destination layer pixels to the second blending color format (see Claim 7 rejection for detailed analysis) by converting the at least one of the plurality of first alpha blended pixels and the plurality of second destination layer pixels to the second blending set of color primaries (see Claim 6 rejection for detailed analysis) using data representing one or more gamma transfer functions and one or more linear to linear transfer functions (see Claim 10 rejection for detailed analysis).
.


11.	Claims 12-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Glen in view of Cesana, further in view of Luo et al., (“Luo”) [US-2019/0149792-A1]
Regarding claim 12, Glen in view of Cesana, teaches the method of claim 1, and teaches the method further comprising:
providing for display the plurality of first alpha blended pixels on the display (Glen- Fig. 2 and col 4, lines 37-42 teach the digital output 50 may be provided to an LCD panel; Fig. 1 and col 3, lines 15-37 teach the blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28 [the plurality of first alpha blended pixels]. The blending module 20 blends these images in accordance with a blending convention, such as AND/Exclusive OR blending and/or an alpha blending equation [alpha]. The blending module 20 also blends the image layers in a predetermined order such that the output image 28 has the foremost image layer 26 in a foreground position with respect to the other image layers […] the blending module 20 may blend the classic bike sale text with the image of the bicycle to have the classic bike sale text in a foreground position with the bicycle as shown in output image 28-1, or have the bicycle in a foreground position with respect to the text, as shown in output image 28-2).
Glen fails to explicitly teach performing tone mapping for the plurality of first alpha blended pixels;
However, Luo teaches 
performing tone mapping for the plurality of first alpha blended pixels (Luo- ¶0029 teaches the SDR layer must be converted into HDR in order for the SDR interface layer to be blended with the HDR video layer to form a single composite layer or image for display of the image […] Proper conversion using tone mapping from the SDR format to the HDR format to ;
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen/Cesana to incorporate the teachings of Luo, and apply tone mapping into the alpha blended pixels, as taught by Glen/Cesana for performing tone mapping for the plurality of first alpha blended pixels.
Doing so would blend the interface layer and the video layer into a single image so that the image can be displayed and provide desirable user experience (UX).

Regarding claim 13, Glen in view of Cesana, teaches the method of claim 1, and further teaches wherein the converting the at least one of the plurality of source layer pixels and the plurality of first destination layer pixels (see Claim 1 rejection for detailed analysis) .
The prior fails to explicitly teach, but Luo teaches
high dynamic ranges (HDR) tone mapping at least one of the plurality of source layer pixels and the plurality of first destination layer pixels (Luo- ¶0029 teaches the SDR layer must be converted into HDR in order for the SDR interface layer to be blended with the HDR video layer to form a single composite layer or image for display of the image […] Proper conversion using tone mapping from the SDR format to the HDR format to change 8-bit RGB values to 10-bit RGB values is used; ¶0029 teaches the SDR to HDR convertor 210 then may use tone mapping to convert the SDR interface RGB surfaces into HDR interface RGB surfaces). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Glen/Cesana to incorporate the teachings of Luo, and 
The same motivation that was utilized in the rejection of claim 12 applies equally to this claim.

The system of claim 25 is similar in scope to the functions performed by the method of claim 12 and therefore claim 25 is rejected under the same rationale.


12.	Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glen, (“Glen”) [US-7483,042-B1] in view of Glen (“Glen_415”) [US-6,157,415-B1]
Regarding claim 1, Glen teaches a method for alpha blending images from different color formats (Glen- Abstract teaches blending multiple image layers includes a plurality of video graphic pipelines; col 1, lines 62-66 teaches software generation of a color cursor allows the cursor data to be alpha blended with underlying video graphics data to produce a composite image, which is stored in the frame buffer. As such, the software cursor is merged into the graphics layer) comprising:
obtaining, by logic (col 4, lines 60-63, logic circuitry), a plurality of source layer pixels (Glen- Fig. 1 and col 2, line 58 to col 3, line 14 teaches image layer 22, image layer 24, image layer 26), a plurality of first destination layer pixels associated with a plurality of first alpha values (Glen- Fig. 1 and col 3, lines 15-37 teaches text information (e.g., classic bike sale), an image of a bicycle, a tag having a sales price thereon. The blending module receives the corresponding pixel information for each of these images and blends them to alpha blending equation. The blending module 20 also blends the image layers in a predetermined order such that the output image 28 has the foremost image layer 26 in a foreground position with respect to the other image layers […] the blending module 20 may blend the classic bike sale text with the image of the bicycle to have the classic bike sale text in a foreground position with the bicycle as shown in output image 28-1, or have the bicycle in a foreground position with respect to the text, as shown in output image 28-2 [a plurality of first destination layer pixels] […] the classic bike sale text and the image of the bicycle may be alpha blended together with the tag superimposed thereon; Fig. 3 and col 5, lines 41-47 teaches the first and second inputs 62 and 64 also receive the corresponding per pixel alpha blending value [first alpha values]; col 5, line 67 to col 7, line 1 teaches the resultant output images have an RGB color or a YUV color base), and information indicating a first blending color format for the first alpha values (Glen- Fig. 2 and col 4, lines 2-13 teaches the graphics data 42 […] correspond to image layers that may have an RGB color base or a YUV color base. For an RGB color base, the video graphic pipelines 12-18 process the data in an RGB color base format […] The first mixing module 34 mixes the signals to produce an intermediate blended image 48 [a first blending color format]; Fig. 3 and col 5, lines 20-37 teaches the blending module 60 alpha blends the graphics data 43 and the video data 45, on a per pixel basis using the per pixel alpha blending value, to produce the intermediate blended image 48 – the blending module blends the color and the alpha to produce the intermediate blended image corresponds to the claimed “first blending color format for the first alpha values”; col 5, lines 41-47 teaches the first inputs 62 receive the corresponding per pixel alpha blending value [first alpha values]);
converting, by the logic (col 4, lines 60-63, logic circuitry), at least one of the plurality of source layer pixels and the plurality of first destination layer pixels to the first blending color format for the alpha values (Glen- Fig. 1 and col 2, line 58 to col 3, line 14 teaches image layer 22, image layer 24, image layer 26 [plurality of source layer pixels]; Fig. 2 and col 4, lines 1-8 teaches the graphics data, 42, the video data 44, and the hardware cursor 46 correspond to image layers that may have an RGB color base or a YUV color base. For an RGB color base, the video graphic pipelines 12-18 process the data in an RGB color base format; Fig. 3 and col 5, lines 20-37 teaches the blending module 60 alpha blends the graphics data 43 and the video data 45, on a per pixel basis using the per pixel alpha blending value, to produce the intermediate blended image 48 – the blending module blends the color and the alpha to produce the intermediate blended image corresponds to the claimed “the first blending color format for the alpha values”; col 7, lines 10-13 teaches graphics data 42 received in an RGB color base is converted to a YUV color base via module 92 […] The RGB color base graphics data 42 and the converted video data 44 are mixed by the RGB blending module 94 to produce an intermediate blended image); and 
in response to the converting the least one of the plurality of source layer pixels and the plurality of first destination layer pixels (As discussed above), generating, by the logic (col 4, lines 60-63, logic circuitry), a plurality of first alpha blended pixels based on alpha blending the plurality of source layer pixels with the plurality of first destination layer pixels using the plurality of first alpha values (Glen- Fig. 1 and col 2, line 58 to col 3, line 14 teaches image layer 22, image layer 24, image layer 26 [plurality of source layer pixels]; Fig. 1 and col 3, lines 15-37 teaches text information (e.g., classic bike sale), an image of a bicycle, a tag having a sales price thereon. The blending module receives the corresponding pixel information for each of these images and blends them to produce an output image 28 [generating a plurality of first alpha blended pixels]. The blending module 20 blends these images in accordance with a blending convention, such as AND/Exclusive OR blending and/or .


    PNG
    media_image1.png
    467
    835
    media_image1.png
    Greyscale

	


However, Glen_415 teaches 
the first blending color format is different from a first destination layer color format associated with the plurality of first destination layer pixels and different from an output color format associated with a display (Glen_415- col 3, lines 6-19 teach converting, for each of the plurality of image input layers that has a different color base than the output color base, the color base to match the output color base thereby producing converted image layers [first destination layer color format]. The processing continues by blending each of the converted image layers with each of the plurality of image input layers [first blending color format] that has a color base that matches the output color base to produce an output image. With such a method and apparatus, the blending of image layers having different color bases, can be dynamically achieved; Fig. 15 and col 12, lines 4-43 teach the process begins at step 230 where each of a plurality of image input layers that have a color base that differs from a color base of a display is converted into an image layer [first destination layer color format] having the color base of the display […] step 232 where each of the converted image layers is blended with each of the plurality of image input layers that have the color base of the display [output color format associated with a display]. As an example, assume that the color base of the display corresponds to YCrCb of PAL, NTSC, or SECAM and the image input layers have a color base corresponding to RGB or HDTV. As such, the image input layers are converted to image layers having a color base of YCrCb. The converted image layers are then blended with the input signals already having a color base of YcrCb [first blending color format]. The process then may proceed to steps 234 and 236 wherein the blended outputs are converted into another output having a different color base [output color format associated with a display]); 


Doing so would allow video equipment to readily convert video signals from one standardized color encoding to another.

Regarding claim 14, Glen in view of Glen_415, teaches an apparatus for alpha blending images from different color formats (Glen- Figs. 1-2 and col 2, lines 40-45 teach a video graphics module capable of blending multiple image layers. Such a video graphics module includes a plurality of video graphic pipelines, each of which is operable to process a corresponding image layer) comprising:
a display (Glen- Fig. 2 and col 4, lines 37-42 teach the digital output 50 may be provided to an LCD panel […] The digital to analog converter 40 converts to the digital output 50 into an analog output 52 that may be provided to an analog display, such as a CRT);
alpha transparency optimization logic (Glen- Fig. 3 and col 5, lines 45-47 teach the per pixel alpha blending value(s) is provided to the alpha value calculation module 68, which provides it to the blending module 60) configured to perform the method of claim 1.



Response to Arguments
13.	Applicant’s arguments, see page 12, filed March 25, 2021, with respect to the claim objections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the informalities of the previous claims; thus the objections to these claims have been withdrawn.

14.	Applicant’s arguments, see page 12, filed March 25, 2021, with respect to the 112 rejections have been fully considered but they are not persuasive. The specification provides no disclosure of a structure for each of the limitations "alpha transparency optimization logic”, as recited in 14, 15, 17-19, 23-25, either as a dedicated structure that performs the recited functions (obtain, convert) or as a combination of a general purpose processor and an algorithm that enables it to perform the functions (obtain, convert). Thus the rejection under 35 U.S.C. § 112(b), second paragraph of these claims still maintained.

15.	Applicant's arguments filed on March 25, 2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1 and 14 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.

16.	On pages 14-15 of Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed below.


Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MICHAEL LE/Primary Examiner, Art Unit 2619